By the Court, Miller, J.
I think that no error was committed in granting the motion for a nonsuit, upon the trial of this action. The statutes “for the more effectual protection of the rights of married women,” {Laws of 1848, eh. 200; Laws of 1849, eh. 375,) were not intended to confer any greater authority upon them, to enter into contracts generally, than previously existed, and did not remove their legal incapacity to contract debts. While these statutes, as incident to the power of disposition thereby conferred, authorized *158a married woman to create an express charge on her separate estate, in the same manner as if she were a feme sole, they did not authorize her to charge her separate estate for a debt which did not arise in connection with it, and which was not for her own benefit or the benefit of the estate. (Yale v. Dederer, 18 N. Y. Rep. 265.)
The provisions of chapter 90, Laws of 1860, page 157, which were operative at the time when the services for which the plaintiff claimed to recover were performed, were not intended to remove the common law disability of married women to bind themselves by their contracts at large. To be obligatory upon them, under the statutes cited, the contract must relate entirely to their separate property, or the trade and business in which they are engaged. (Yale v. Dederer, 22 N. Y. Rep. 452.)
The act of 1860 enabled a married woman to carry on her trade and business, and to perform any labor or service, on her sole and separate account, but it did not extend her rights beyond the conduct of her business, so as to permit her to. make contracts without regard to her trade or business, or her separate property. Selden, J. in 22 N. Y.. Rep. 460, remarks: “'That (the act of 1860) authorizes married women to carry on any trade or business upon their .own account; but with this exception, the only contracts which it empowers them to make are those which have a direct reference to their separate property.”
It is quite obvious that the alleged contract made bydhe defendant did not relate to her separate property, but was entirely independent of it, and had no connection with, or relation to, any property, real or personal, which • she owned at that timeand it therefore was not valid and binding upon her.
It is urged that the defendant was liable because, under the statute of this state, (1 R. 8. 614, § 1,) she was bound to* maintain her father. I think the action is not maintainable upon any such ground. It is very questionable whether a *159case is established which brings the defendant within the provisions of this statute. It may also be said that the defendant did not assume to pay for that reason and upon that consideration. But even if she had done so, she did not agree to bind her separate estate. The intention to do this must be declared in the contract which is the foundation of the charge, or the consideration must be obtained for the direct benefit of the estate. This was not done, in the present case. The defendant on no occasion agreed, or indicated an intention, to bind her separate property; and under such circumstances, she would not be liable.. (See 22 N. Y. Rep. 452.)
[Albany General Term,
March 5, 1866.
It does not appear whether the defendant’s property was real or personal, or of what it consisted. If real, under the act of 1860, which would. govern the contract made, she could only contract by the written consent of her husband.
As the defendant was not liable upon the contract made, it is not essential to discuss the question whether the action was brought in a proper form.
It follows from the discussion had, that a new trial should be denied, with costs.
Miller, Ingalls and Hogeloom, Justices,]